Title: To James Madison from Philip Turner, 28 July 1813
From: Turner, Philip
To: Madison, James


At the Garrison Fort-Columbus 28th. July 1813.
To the Honble. James Madison Esqr president of the United States, The Head of the nation, where reigns silence & peace, a Confidential information of real and troublesome facts, some of our first officers in public service, posted at the most respectable posts, are not in manner and Conduct as they ought to be, they are imprudent, and not of our goverment, we are insulted by them, more or less every day, by telling us, you democrats, dont know how to Carry on a War, repeating every disaster with abuse, it is high time they were known, and a line drawn between the friend & foe, and they placed in front of Action, pushed on by the democrats bayonet, and sent to the devil their own way, hear you see, I grow mad, your excellency will excuse the mode of expression, these are the men that ought to suffer, I know them at this critical period to the prejudice of the public, a Brevet Genl. inimical, and a Lt. Colo. no better, Hypochondriac enthusiasts they ought to be sent to the lines and suffer accordingly, If, I find this, of any effect, my Name & services are the presidents, as it has been for many years, I dont mean to be in the dark, I am led on by duty, Genl. Armstrong an active Majr. Genl. of the field, Danel. Parker Esqr. his first Clerk in his stead at the War Office, who has the business before him, Genl. Lewis to the Command of the 3rd. district N: York, is the voice of the people, If the president wishes to know more of me, Mr. Gidn. Granger and Mr. Danel. Parker will inform him. I am the presidents Obt. Servt.
Philip Turnerwho wishes to havehis commission Issued &sent on to him
